      Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 1 of 9



                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF TEXAS
                                   CORPUS CHRISTI DIVISION

MATTHEW ROPPOLO and DA-NA ALLEN,                  §
on behalf of themselves and others similarly      §
situated,                                         §
                                                  §
                        Plaintiffs,               §
                                                  §               Civil Action No.
v.                                                §                 2:19-cv-262
                                                  §
LANNETTE LINTHICUM, in her official               §
capacity as the medical director of the TEXAS     §
DEPARTMENT OF CRIMINAL JUSTICE, and               §
BEN RAIMER, CYNTHIA JUMPER, RODNEY                §
BURROW, F. PARKER HUDSON III, ERIN                §
WYRICK, JOHN BURRUSS, PRESTON                     §
JOHNSON, JR., and KELLY GARCIA, in their          §
official capacities as the members of the         §
CORRECTIONAL MANAGED HEALTH                       §
CARE COMMITTEE, and OWEN MURRAY,                  §
in his official capacity as the director of the   §
UNIVERSITY OF TEXAS MEDICAL                       §
BRANCH CORRECTIONAL MANAGED                       §
CARE program,                                     §
                                                  §
                        Defendants.               §
                                                  §

        JOINT REPORT OF THE MEETING AND JOINT DISCOVERY/CASE
      MANAGEMENT PLAN UNDER FEDERAL RULE OF CIVIL PROCEDURE 26

 In accordance with the Court’s order and FED. R. CIV. P. 26, the parties submit this
 joint report of their Rule 26(f) conference and all items required by the Court’s order.

 1.     State when the Rule 26 Conference of the parties was held and identify the
        counsel who attended for each party.

        November 18, 2019, by telephone.

        Plaintiffs’ counsel:
        Jeff Edwards and Mike Singley

        Defendants’ counsel:
        Eric Hudson and Courtney Corbello.




                                                  1
     Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 2 of 9



2.     List any cases related to the present action that are pending in any state or
       federal court, with the style, case number, court, and a brief description of the
       case.

       Plaintiffs are aware of pro se inmate HCV cases in Texas, and also HCV
       cases in other states, but believe those cases should not be considered
       “related” due to procedural, party, and factual/evidentiary differences.

       Defendants contend that, fairly read, Plaintiffs assert that any person with
       HCV in state prison is a potential class member. Accordingly, the
       Defendants assert that current on-going HCV litigation relates to potential
       class issues in this case. See, e.g., Hood v. Collier, et al., Civ. No. 3:18-0295,
       2019 WL 3412440 (S.D. Tex July 29, 2019); David McWherter v. Lorie
       Davis, et. al., No. 6:19-cv-00383 (S.D. Tex filed Aug. 19, 2019).

3.     Briefly describe the pertinent facts and legal theories upon which the present
       action is based.

       Plaintiffs have brought this class action seeking injunctive relief requiring
       Defendants to treat patients with chronic HCV infection correctly by
       providing them with DAA drug therapy. Plaintiffs bring a cause of action
       under 42 U.S.C. § 1983, alleging that Defendants have violated the Eighth
       Amendment, as the failure to provide the class with DAA therapy
       constitutes deliberate indifference to a serious medical need. Correct
       treatment of Plaintiffs and the class requires them to be treated with DAAs,
       and Defendants are intentionally withholding that treatment. Plaintiffs
       also bring causes of action under the Americans with Disabilities Act (42
       U.S.C. § 12101) and the Rehabilitation Act (29 U.S.C. § 701) based on the
       same facts.

       Defendants dispute Plaintiffs’ allegations, as set forth in their Motion to
       Dismiss.

4.     Specify the allegation of federal jurisdiction. Indicate whether the parties agree
       or disagree to the allegation. If the parties disagree, indicate the nature of the
       disagreement.

       Plaintiffs allege that this Court has federal question jurisdiction.
       Defendants do not dispute that Plaintiffs’ claims arise under federal law
       but, in their Motion to Dismiss, raise a sovereign immunity defense among
       other grounds for their motion.

5.     List any additional parties who may be included, when they can be added, and which
       party desires to bring them into the litigation. In diversity jurisdiction cases, this item is
       intended to trigger the disclosure requirement of TEX. CIV. PRAC. & REM. CODE §
       33.004(d) (effective September 1, 2011) and TEX. R. CIV. P. 194.2(b).


                                                  2
     Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 3 of 9




       Plaintiffs may add one or more additional Plaintiff class representatives in
       the near future. Plaintiffs do not at this time anticipate adding additional
       Defendants, but reserve the right to do so if Defendants contend that one
       or more necessary parties have not been joined or if otherwise shown to be
       appropriate by information obtained in discovery.

       Defendants do not anticipate joining additional parties at this time.

6.     List any anticipated interventions.

       N/A

7.     If this is a class action, describe any issues regarding certification of the class.

      Defendants oppose class certification, and will provide a fulsome briefing of those
      issues in line with this Court’s order and the Federal Rules of Civil Procedure.

8.     State whether each party represents that it has made the initial disclosures
       required by Rule 26(a). If not, describe the arrangements that have been made
       to complete the disclosures.

       The parties agreed on a deadline of December 9, 2019, for serving initial
       disclosures.

9.     Describe the proposed discovery plan the parties have agreed upon, including:

       A.      Responses to all the matters raised in Rule 26(f).

               I.   What changes should be made in the timing, form, or requirement for
             disclosures under Rule 26(a), including a statement of when initial disclosures
             were made or will be made;

             The parties agreed on a deadline of December 9, 2019, for serving initial
             disclosures.

               II.   The subjects on which discovery may be needed, when discovery should
             be completed, and whether discovery should be conducted in phases or be limited
             to or focused on particular issues;

             Please see item 10 below regarding the parties’ dispute regarding bifurcation
             of the scope of discovery prior to resolution of the class certification issue.

              III.   Any issues about disclosure, discovery, or preservation of electronically
             stored information, including the form or forms in which it should be produced;



                                                 3
Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 4 of 9



       The parties discussed the need for discovery of ESI, and will plan to work on
       an agreed protocol for discovery of ESI.

       IV. Any issues about claims of privilege or of protection as trial-preparation
       materials, including—if the parties agree on a procedure to assert these claims
       after production—whether to ask the court to include their agreement in an order
       under Federal Rule of Evidence 502;

       The parties agreed, in addition to the standard federal procedures for
       asserting privileges, to a “claw-back” provision, allowing a party to insist on
       return of inadvertently produced materials within 14 days of the discovery of
       the error. The parties anticipate agreeing to a standard protective order
       including “claw-back” language and submitting that protective order to the
       Court for signature.

        V. What changes should be made in the limitations on discovery imposed
       under these rules or by local rule, and what other limitations should be imposed;
       and

       Please see item 10 below regarding the parties’ dispute regarding bifurcation
       of the scope of discovery to be taken prior to resolution of the class
       certification issue.

       VI. Any other orders that the court should issue under Rule 26(c) or under
       Rule 16(b) and (c).

       The parties anticipate moving the Court for entry of an agreed protective
       order.

  B.    When and to whom Plaintiff(s) anticipate(s) sending interrogatories.

        To Defendants, after receipt of initial disclosures.

  C.    When and to whom Defendant(s) anticipate(s) sending interrogatories.

        Defendants will serve interrogatories on Plaintiffs, after receipt of initial
        disclosures.

  D.    When and from whom Plaintiff(s) anticipate(s) taking oral depositions.

        Prior to the class certification hearing, Plaintiffs anticipate taking the
        depositions of Defendants (or alternatively a subset of Defendants) and
        Defendants’ expert witness that will be designated prior to the class
        certification hearing.




                                        4
Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 5 of 9



  E.    When and from whom Defendant(s) anticipate(s) taking oral depositions.

        Defendants anticipate deposing the plaintiffs and any experts designated by
        counsel, prior to a hearing on class certification.

  F.    When Plaintiff(s) (or the party with the burden of proof on an
        issue) will be able to designate experts and provide the reports
        required by Rule 26(a)(2)(B), and when the opposing party will be
        able to designate responsive experts and provide their reports.


        Plaintiffs have served a report from Dr. Stacey Trooskin, M.D.
        as an exhibit to their motion for class certification. Defendants
        indicated they will provide a report from one expert witness in
        connection with their opposition to the class certification
        motion.


        To the extent other expert witnesses are needed, they will be
        designated after resolution of the class certification issue.

  G.    List expert depositions Plaintiff(s) (or the party or parties with the
        burden of proof on an issue) anticipate(s) taking and their anticipated
        completion date.

        Defendants advise that they intend to designate at least one expert
        witness for purposes of resolution of the class certification motion,
        and Plaintiffs intend to depose that expert prior to the class
        certification hearing if necessary.

        To the extent Defendants designate other experts, they anticipate
        that such experts will be designated after the class certification
        issue has been resolved and in all likelihood deposed.

  H.    List expert depositions the opposing party or parties anticipate(s)
        taking and their anticipated completion date.

        Defendants will likely depose Plaintiff’s expert Dr. Stacey
        Trooskin prior to the class certification hearing.

        To the extent Plaintiffs designate other experts, they will be
        designated after resolution of the class certification issue and in all
        likelihood deposed.




                                         5
       Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 6 of 9



 10.     If the parties do not agree on a part of the discovery plan, describe the
         separate views and proposals of each party.

DEFENDANTS’ CONTENTIONS AND PROPOSAL:

Defendants believe discovery should be bifurcated to limit the scope of discovery prior to
resolution of the class certification issue. Having a reasonable chance to conduct discovery
on class certification issues will limit the scope of initial discovery but allow the Court
sufficient information to conduct the rigorous analysis required by the federal rules before
ruling on class certification. Because of the complexity of the issues, the volume of discovery
likely to be generated if a class is certified, and the relative youth of this case, Defendants
propose moving the current class certification briefing deadlines, and having the Court enter
an order that postpones certification deadlines, submits the bifurcation issue to a magistrate
judge, who would could then address whether and how to distinguish between class and
merits discovery in this case and reasonable limits where there is overlap, and adopts the
following schedule—

Completion of class related fact discovery – March 27, 2020.

Deadline for the appointment of experts and delivery of reports – February 14, 2020

Deadline for the appointment of rebuttal experts and delivery of reports – March 16, 2020

Completion of expert class discovery – May 1, 2020

Plaintiffs’ deadline to file and serve supplemental memorandum on class certification – June
1, 2020

Defendants’ opposition briefing -- June 30, 2020

Plaintiffs’ reply – July 17, 2020

Oral argument on class certification – August 2020

Deadline to confer and submit a detailed discovery plan and proposed deadlines for the
remained of the case – 30 days after decision on class certification

PLAINTIFFS’ CONTENTIONS AND PROPOSAL:

Plaintiffs are opposed to bifurcating discovery and contend it will needlessly
increase discovery costs, as the merits of the case and certification are likely to be
intertwined. Plaintiffs request that the issues of bifurcation of discovery and
scheduling of the class certification proceedings be taken up at the initial pretrial
hearing so that the parties may obtain the Court’s guidance, and then promptly
after the hearing submit either an agreed scheduling proposal or separate
scheduling proposals.


                                                  6
      Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 7 of 9




11.     Specify the discovery, beyond initial disclosures, that has been undertaken to date.

        None.

12.     State the date the planned discovery can reasonably be completed.

        The parties are currently unable to determine a date for completion of discovery,
        due to the pending issue of class certification.

13.     Describe the possibilities for a prompt settlement or resolution of the case that
        were discussed in the Rule 26 Conference, including the suitability of this case
        for mediation or other alternative dispute resolution. Include the anticipated date
        for the provision of a settlement demand by any party seeking affirmative relief.

        The parties discussed resolution and Plaintiffs intend to send a settlement
        demand in the near future.

14.     If all parties consent, a Federal Magistrate Judge may hear both jury and non-
        jury trials. Indicate whether or not all parties consent to a trial before a
        Magistrate Judge. (YES/NO)

        No.

15.     State whether a jury demand has been made, and if so, whether it was made on time.

        N/A.

16.     Specify the combined total number of hours it will take both parties to present
        the evidence in this case.

        The parties estimate a total trial duration of 8-10 days.

17.     List pending motions that could be ruled on at the Initial Pretrial Conference.

        None.

18.     List other pending motions.

        1. Defendants’ Motion to Dismiss.

        2. Plaintiff’s unopposed Motion for Extension of the deadline to respond to
           Defendants’ Motion to Dismiss.




                                                 7
      Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 8 of 9



19.     Indicate other matters peculiar to this case—including discovery—that
        deserve the special attention of the Court at the Initial Pretrial Conference.

        Whether discovery should be bifurcated prior to resolution of the motion
        for class certification, entry of a protective order, and provisions for
        discovery of electronically stored information.

20.     Certify that all parties have filed Certificates of Interested Parties—as directed
        in the Order of Conference and Disclosure of Interested Parties—listing the
        date of filing for the originals and any amendments to the Certificates.

        The parties will file these certificates on or before December 2, 2019.

21.     List the names, bar numbers, addresses, telephone numbers, facsimile
        numbers, and electronic mail addresses of all counsel and pro se parties.
        There are no pro se parties. Information for counsel is contained in the
        signature blocks below.


By each of our signatures below, Counsel represent that each understands that the
Court will rely on these representations in entering its Scheduling Order

                                              Respectfully submitted,

                                              EDWARDS LAW GROUP
                                              The Haehnel Building
                                              1101 East 11th Street
                                              Austin, TX 78702
                                                      Tel.    512-623-7727
                                                      Fax.    512-623-7729

                                              By      /s/ Jeff Edwards
                                              JEFF EDWARDS
                                              State Bar No. 24014406
                                              Jeff@edwards-law.com
                                              Attorney-in-Charge
                                              Scott Medlock
                                              State Bar No. 24044783
                                              Scott@edwards-law.com
                                              Michael Singley
                                              State Bar No. 00794642
                                              Mike@edwards-law.com
                                              David James
                                              State Bar No. 24092572
                                              Federal ID No. 2496580
                                              David@edwards-law.com

                                              ATTORNEYS FOR PLAINTIFFS

                                                 8
      Case 2:19-cv-00262 Document 22 Filed on 11/27/19 in TXSD Page 9 of 9




                                                OFFICE OF THE ATTORNEY GENERAL
                                                Law Enforcement Defense Division
                                                P.O. Box 12548, Capitol Station
                                                Austin, Texas 78711
                                                        Tel.   512-463-2080
                                                        Fax.   512-370-9410

                                                /s/ Eric A. Hudson
                                                ERIC A. HUDSON
                                                State Bar No. 24059977
                                                Southern District No. 1000759
                                                Eric.hudson@oag.texas.gov
                                                Rola Daaboul
                                                State Bar No. 24068473
                                                Rola.daaboul@oag.texas.gov
                                                Amy L. Prasad
                                                State Bar No. 24037295
                                                Amy.Prasad@oag.texas.gov
                                                Courtney Corbello
                                                State Bar No. 24097533
                                                courtney.corbello@oag.texas.gov

                                                ATTORNEYS FOR DEFENDANTS



                                     CERTIFICATE OF SERVICE

        By my signature above, I certify that a true and correct copy of the foregoing has been served on
all counsel of record through the Electronic Case Filing System of the Southern District of Texas.

                                                By    /s/ Jeff Edwards
                                                JEFF EDWARDS




                                                   9
